Case 15-33132        Doc 58     Filed 11/19/18     Entered 11/19/18 12:08:23          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 33132
         Toni Michelle Poole

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/29/2015.

         2) The plan was confirmed on 12/14/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/26/2016, 04/04/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/15/2017, 05/16/2018.

         5) The case was Dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-33132             Doc 58          Filed 11/19/18    Entered 11/19/18 12:08:23                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $19,440.74
           Less amount refunded to debtor                               $1,277.25

 NET RECEIPTS:                                                                                            $18,163.49


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,900.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $773.12
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,673.12

 Attorney fees paid and disclosed by debtor:                          $100.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                   Unsecured      1,073.00       1,053.39         1,053.39           0.00        0.00
 Ashford University                       Unsecured      1,150.00            NA               NA            0.00        0.00
 AT&T Mobility II LLC                     Unsecured           0.00        682.42           682.42           0.00        0.00
 Chase Bank                               Unsecured         900.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue    Unsecured      1,000.00       1,846.80         1,846.80           0.00        0.00
 Comcast                                  Unsecured         119.00           NA               NA            0.00        0.00
 Education Loan Solutions LLC             Unsecured           0.00        447.45           447.45           0.00        0.00
 Illinois Bell Telephone Company          Unsecured         652.00        652.87           652.87           0.00        0.00
 Illinois Student Assistance Commission   Unsecured           0.00      7,330.19         7,330.19           0.00        0.00
 Illinois Tollway                         Unsecured         244.00      1,699.20         1,699.20           0.00        0.00
 JRSI Inc.                                Unsecured      1,470.00            NA               NA            0.00        0.00
 Midland Funding LLC                      Unsecured      2,020.00       2,020.45         2,020.45           0.00        0.00
 Navient Solutions Inc                    Unsecured     10,672.00       3,442.30         3,442.30           0.00        0.00
 Nelnet Student Loan Corp                 Unsecured     20,518.00     21,405.77        21,405.77            0.00        0.00
 Nissan Motor Acceptance                  Secured       16,709.00     16,563.85        16,563.85      11,953.87    1,536.50
 Portfolio Recovery Associates            Unsecured         375.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured           0.00        275.14           275.14           0.00        0.00
 Synchrony BANK                           Unsecured         353.00           NA               NA            0.00        0.00
 TCF National Bank                        Unsecured         600.00           NA               NA            0.00        0.00
 Village OF Elmwood Park--2Plce           Unsecured         100.00           NA               NA            0.00        0.00
 Village OF Elmwood Park--2Plce           Unsecured         100.00           NA               NA            0.00        0.00
 Village of Wheeling                      Unsecured         125.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-33132        Doc 58      Filed 11/19/18     Entered 11/19/18 12:08:23             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $16,563.85         $11,953.87           $1,536.50
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $16,563.85         $11,953.87           $1,536.50

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,855.98               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,673.12
         Disbursements to Creditors                            $13,490.37

 TOTAL DISBURSEMENTS :                                                                     $18,163.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
